       Case 4:19-cv-05553-YGR Document 36 Filed 12/30/19 Page 1 of 4



 1   DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
 2   JAMES K. ROTHSTEIN (S.B. #267962)
     jrothstein@omm.com
 3   DANIEL H. LEIGH (S.B. #310673)
     dleigh@omm.com
 4   O’MELVENY & MYERS LLP
     Two Embarcadero Center
 5   28ᵗʰ Floor
     San Francisco, California 94111-3823
 6   Telephone:    +1 415 984 8700
     Facsimile:    +1 415 984 8701
 7
     Attorneys for Plaintiffs
 8   ELASTICSEARCH, INC. and
     ELASTICSEARCH B.V.
 9
                              UNITED STATES DISTRICT COURT
10
                          NORTHERN DISTRICT OF CALIFORNIA
11
                                      OAKLAND DIVISION
12

13
     ELASTICSEARCH, INC., a Delaware            Case No. 4:19-cv-05553-YGR
14   corporation, ELASTICSEARCH B.V., a Dutch
     corporation,                               STIPULATION AND [PROPOSED]
15                                              ORDER CONTINUING TELEPHONIC
                        Plaintiffs,             SCHEDULING CONFERENCE FOR
16                                              SETTLEMENT CONFERENCE;
           v.                                   DECLARATION OF DAVID R.
17                                              EBERHART IN SUPPORT THEREOF
     FLORAGUNN GmbH, a German corporation,
18
                        Defendant.
19

20
21

22

23

24

25

26
27

28
       Case 4:19-cv-05553-YGR Document 36 Filed 12/30/19 Page 2 of 4



 1          WHEREAS the Court issued an Order scheduling a telephonic Scheduling Conference in

 2   preparation for the Settlement Conference on January 3, 2020 at 10:00 AM (ECF No. 32), and

 3   WHEREAS undersigned counsel for Plaintiffs has a conflict with the currently scheduled date

 4   and time for the telephonic Scheduling Conference, the parties through their respective counsel,

 5   HEREBY STIPULATE AND REQUEST, pursuant to Civil Local Rule 6-2, that the Court

 6   continue the telephonic Scheduling Conference to January 7, 2020 at 10:00 AM using the same

 7   dial in and passcode provided in the Court’s Order at ECF No. 32.

 8
            Dated: December 27, 2019                   DAVID R. EBERHART
 9                                                     JAMES K. ROTHSTEIN
                                                       DANIEL H. LEIGH
10                                                     O’MELVENY & MYERS LLP
11

12                                                     By:      /s/ David R. Eberhart
                                                                     David R. Eberhart
13
                                                       Attorneys for Plaintiffs
14                                                     ELASTICSEARCH, INC. and
                                                       ELASTICSEARCH B.V.
15

16          Dated: December 27, 2019                   KWUN BHANSALI LAZARUS LLP
17

18                                                     By:      /s/ Michael S. Kwun
                                                                     Michael S. Kwun
19
                                                       Attorneys for Defendant
20                                                     FLORAGUNN GMBH
21

22          PURSUANT TO STIPULATION, IT IS SO ORDERED.
23

24   Dated: December 30, 2019

25

26                                                ______________________________
                                                  Hon. Sallie Kim
27                                                United States Magistrate Judge
28                                                              STIPULATION AND [PROPOSED] ORDER
                                                                           CONTINUING TELEPHONIC
                                                    -2-                   SCHEDULING CONFERENCE
                                                                         CASE NO. 4:19-CV-05553-YGR
       Case 4:19-cv-05553-YGR Document 36 Filed 12/30/19 Page 3 of 4



 1                            DECLARATION OF DAVID R. EBERHART

 2          I, David R. Eberhart, declare as follows:

 3          1.       I am a partner at O’Melveny & Myers LLP and counsel of record for Plaintiffs

 4   Elasticsearch, Inc. and elasticsearch B.V. I make this declaration based on my personal

 5   knowledge. If called to testify as a witness, I could and would testify under oath to the matters set

 6   forth herein.

 7          2.       This matter has been referred for a Settlement Conference before the Hon. Sallie

 8   Kim, United States Magistrate Judge.

 9          3.       On December 23, 2019, the Court issued an Order (ECF No. 32) setting a

10   telephonic Scheduling Conference in preparation for the Settlement Conference for January 3,

11   2020 at 10:00 AM.

12          4.       At the time of the telephonic Scheduling Conference, I will be in Japan on a pre-

13   paid family vacation. As scheduled, the telephonic Scheduling Conference would take place at

14   3:00 AM local time in Japan.

15          5.       On December 23, 2019, I asked counsel for Defendant floragunn GmbH to

16   stipulate, subject to the Court’s order, to continue the telephonic Scheduling Conference to

17   January 7, 2020 at 10:00 AM. Counsel for Defendant agreed to so stipulate.

18          6.       Previous time modifications in this case are as follows: (1) On November 19,

19   2019, the Court, pursuant to the parties’ stipulation, ordered the Initial Case Management

20   Conference in this matter continued by one week from December 9, 2019 to December 16, 2019
21   (ECF No. 18); and (2) On December 10, 2019, the Court, pursuant to the parties’ stipulation,

22   ordered Defendant’s time to respond to Plaintiffs’ First Amended Complaint extended from

23   December 10, 2019 to December 24, 2019 and extended Plaintiffs’ time to answer or otherwise

24   respond to any counterclaims to January 28, 2020 (ECF No. 28).

25          7.       The instant request for time modification will have no effect on any other aspect of

26   the schedule in this case.
27

28                                                                STIPULATION AND [PROPOSED] ORDER
                                                                             CONTINUING TELEPHONIC
                                                     -3-                    SCHEDULING CONFERENCE
                                                                           CASE NO. 4:19-CV-05553-YGR
       Case 4:19-cv-05553-YGR Document 36 Filed 12/30/19 Page 4 of 4



 1          8.      I attest that I have obtained the concurrence of counsel for Defendant to file the

 2   foregoing Stipulation and [Proposed] Order.

 3

 4          I declare under penalty of perjury under the laws of the United States of America that the

 5   foregoing is true and correct and that this declaration, made in conformity with 28 U.S.C. § 1746,

 6   was executed at Tokyo, Japan, on December 27, 2019.

 7
                                                                 /s/ David R. Eberhart
 8                                                                 David R. Eberhart
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                                                STIPULATION AND [PROPOSED] ORDER
                                                                             CONTINUING TELEPHONIC
                                                     -4-                    SCHEDULING CONFERENCE
                                                                           CASE NO. 4:19-CV-05553-YGR
